Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the amendment filed on 11/10/2022, claims 27, 33 have been cancelled, claims 21-26, 28-32, 34-40 newly added claim 41 are pending.
The amendments obviate the previous specification objections, drawing objections, and 35 U.S.C. 112 rejections.  Those objections and rejections are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 11/10/2022 in regards to Wallace have been fully considered but they are not persuasive. 
In regards to claim 21, Applicant argues on pages 12-13 that Wallace does not teach the tube comprising the claimed polymers.  Instead, Wallace describes main portion 15 comprised of a material capable of expanding, such as Nitinol, which is different than the claimed polymers.  The Examiner agrees, as discussed in the interview of 10/18/2022, that it may not necessarily be obvious to modify a Nitinol tube to a silicone tube.  However, the claim recites the ventilation tube comprises the list of materials.  Therefore, if any portion of the tube comprises the claimed polymers, Wallace would be considered as meeting the limitations.  As cited below, graft material 45 is considered an element of the tube and the material is described as comprising polytetrafluoreoethylene in [0033] which is a synthetic fluoropolymer and thus meets the claimed limitation of “the ventilation tube comprising…fluoropolymer”
In regards to claim 28, Applicant argues on page 13 that the distal arms of Wallace remain unchanged from Figs. 6C to 6F while the proximal arms are changed from Figs. 6C to 6F which is the opposite of the recited features in claim 28.  The Examiner has now changed the interpretation of the proximal and distal members to switch them since “proximal” and “distal” are relative and directional adjectives as opposed to structural modifiers.  Therefore, Wallace as cited in the new interpretation below meets each and every limitation of claim 28 and its dependent claims.
In regards to claim 35, Applicant argues on pages 13-14 that Wallace does not teach an arc length that the proximal member extends from is different from and does not intersect the arc length of each of the at least one distal member.  The Examiner respectfully disagrees.  As recited in the claim, the claim only requires at a minimum, a single distal member and a single proximal member.  Therefore, in the annotated figure in the rejection below as well as reproduced here, the Examiner is interpreting only a single element 30 of Wallace as the distal member and a single element 35 as the proximal member.   The remainder elements 30 and 35 are not being interpreted as a distal member or proximal member, respectively.  Therefore, it can be seen that the circled distal member and circled proximal member below are positioned on arc lengths that are diametrically opposite one another and do not intersect one another as the distal member occupies an arc length on a left side of the body while the proximal member occupies an arc length on the right side of the body.  If the claim had instead recited 6 distal members and 6 proximal members, wherein an arc length of each distal member does not intersect an arc length of each proximal member, then the Examiner would necessarily have to interpret each disclosed arm 30 as a distal member and each disclosed arm 35 as a proximal member, wherein the arc lengths would then in fact intersect one another and not meet the limitations of the claim.  However, the claim only requires at least one distal member and a proximal member.  Therefore, the Examiner only needs to interpret a singular arm 30 as the distal member and a singular arm 35 as the proximal member.  Therefore, Wallace as cited in the new interpretation below meets each and every limitation of claim 35 and its dependent claims.

    PNG
    media_image1.png
    585
    723
    media_image1.png
    Greyscale

In regards to claim 41, Applicant argues on page 14 that Wallace fails to teach the body remaining unchanged between the deployed and undeployed state.  Instead, Wallace teaches main portion 15 being expandable from a constrained position.  The Examiner does not disagree with what is disclosed in Wallance.  However, Applicant has not claimed the delivery catheter or the sheath and how the tube must interact with the delivery catheter or sheath to achieve these unchanging dimension and circumference.  Instead, the claim is directed to only the ventilation tube alone.  Therefore, if a user used the tube of Wallace with another sheath that is the size of the tube of Wallace in its already expanded state, then the body would not change dimension or circumference between the deployed and undeployed state.  Applicant is reminded the claims are directed to an apparatus claim and not a method of use claim, therefore, the apparatus of Wallace can be used in a manner to meet the functional limitations of the claims.  
Therefore, Applicant’s arguments are unpersuasive and Wallace is maintained as teaching the claimed invention.

Drawings
The drawings were received on 11/10/2022.  These drawings are accepted.

Claim Objections
Claims 26, 32, 36 and 37 are objected to because of the following informalities: In claim 26, “the main portion” in lines 3-4 should instead recite - - the main body - - to remain consistent with the terminology of claim 21. In claim 32, “the main portion” in line 3 should instead recite - - the main body - - to remain consistent with the terminology in claim 28.  In claims 36 and 37, “the distal member” in lines 1-2 should instead recite - - the at least one distal member - - to remain consistent in terminology with claim 35.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-32, 34 and 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “the at least one proximal member” in lines 10-11.  However, in line 8, the claim was amended to remove “at least one”.  Therefore, “the at least one proximal member” of lines 10-11 lack antecedent basis.  The Examiner will interpret lines 10-11 as - - the proximal member - -.
Claim(s) 29-32 and 34 is/are rejected for incorporating the above errors from their respective parent claims by dependency.
Claim 39 recites “the second arch length of the outer circumference”.  This phrase is lacking antecedent basis.  The Examiner will interpret this second arc length as referring to the arch length in the last paragraph of claim 35, such that claim 35 is being interpreted as - - wherein the proximal member extends from a second arc length of the outer circumference - -

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-26, 28-32, 34-41 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wallace (US 2005/0049675).
Wallace discloses the following limitations:
Claim 21. A device capable for use as a ventilation tube comprising: a main body (15+45) having a distal end (bottom end in Fig. 1) and a proximal end (top end in Fig. 1), an outer wall (defined by lattice 40 of portion 15) and an inner wall (defined by graft 45) that are positioned about a central axis, wherein the outer wall of the main body defines an outer wall width dimension and an outer circumference ([0024]); more than two distal members (35) extending from the distal end of the main body, each being spaced evenly apart from each other about the distal end of the main body and having outer ends located a distance from the main body (Figs. 1 and 5 shows 6 distal members; [0023], [0027]); more than two proximal members (30) extending from the proximal end of the main body, each being spaced evenly apart from each other about the proximal end of the main body and having outer ends located a distance from the main body (Figs. 1 and 5 shows 6 distal members; [0023], [0027]); an undeployed state (Fig. 6B) where the outer ends of the more than two distal members are located at an undeployed position relative to the outer wall of the main body and where the outer ends of the more than two proximal members are located at an undeployed position relative to the outer wall of the main body ([0045], [0046], the outer ends of the proximal and distal members are located at 0 degrees relative to the main body, i.e. along the same axis); and a deployed state (Fig. 6F) configured to maintain an opening (530, 560) in an anatomical structure (510, 520) and where the outer ends of the more than two distal members are located at a deployed position relative to the outer wall of the main body and where the outer ends of the more than two proximal members are located at a deployed position relative to the outer wall of the main body ([0041]); and wherein the outer ends of the more than two distal members are more greatly spaced apart from the central axis and the outer circumference of the outer wall in the deployed position than in the undeployed position and the outer ends of the more than two proximal members are more greatly spaced apart from the central axis and the outer circumference of the outer wall in the deployed position than in the undeployed position ([0047], [0048], the distal members are disposed at 90 degrees in the deployed position and therefore more greatly spaced apart from the outer wall width dimension as they are expanded radially outwards, the proximal members are disposed at acute angles in the deployed position and therefore more greatly spaced apart from the outer wall width dimension as they are expanded radially outwards); and wherein the ventilation tube comprises an elastically deformable material including fluoropolymer ([0033], graft 45 which is considered an element of the tube is comprised of polytetrafluoroethylene which is a synthetic fluoropolymer).

Claim 22. The ventilation tube of claim 21, wherein the outer ends of the more than two distal members in the undeployed position (Fig. 6B) are located further distally than the outer ends of the more than two distal members in the deployed position (Fig. 6F; [0045], [0047], i.e. 0 degrees versus 90 degrees).  In Fig. 6B, the distal members are located along the same axis as the main body and extend further distally than when the distal members are radially expanded outwards to 90 degrees in Figs. 1 and 6F.
Claim 23. The ventilation tube of claim 21, wherein the outer ends of the more than two proximal members in the undeployed position (Fig. 6B) are located further proximally than the outer ends of the more than two proximal members in the deployed position (Fig. 6F; [0041], [0048], i.e. 0 degrees versus an acute angle). In Fig. 6B, the proximal members are located along the same axis as the main body and extend further proximally than when the proximal members are radially expanded outwards to an acute angle in Fig. 6F.
Claim 24. The ventilation tube of claim 21, wherein the outer ends of the more than two distal members in the undeployed position (Fig. 6B) define an undeployed width and the outer ends of the more than two distal members in the deployed position (Fig. 6F) define a deployed width, wherein the undeployed width of the outer ends of the more than two distal members is less than the deployed width of the outer ends of the more than two distal members ([0045], [0047], i.e. 0 degrees versus 90 degrees).  In Fig. 6B, the distal members are located along the same axis as the main body and have a lesser width than when the distal members are radially expanded outwards to 90 degrees in Figs. 1 and 6F.
Claim 25. The ventilation tube of claim 21, wherein the outer ends of the more than two proximal members in the undeployed position (Fig. 6B) define an undeployed width and the outer ends of the more than two proximal members in the deployed position (Fig. 6F) define a deployed width, wherein the undeployed width of the outer ends of the more than two proximal members is less than the deployed width of the outer ends of the more than two proximal members (Fig. 6F; [0041], [0048], i.e. 0 degrees versus an acute angle).  In Fig. 6B, the proximal members are located along the same axis as the main body and have a lesser width than when the proximal members are radially expanded outwards to an acute angle in Fig. 6F.
Claim 26. The ventilation tube of claim 21, wherein a center of each of the more than two distal members that are evenly spaced apart from each other about the distal end of the main portion are in alignment with a center of each of the more than two proximal members evenly spaced apart from each other about the proximal end of the main portion (Figs. 1 and 5, [0039]; it can be seen each proximal and distal member line up axially along the longitudinal axis of the main body).
Claim 28. A device capable for use as a ventilation tube comprising: a hollow main body (15+45) having an inner wall (defined by graft 45) and an outer wall (defined by lattice 40 of portion 15) that are positioned about a central axis, and a distal end (top end in Fig. 1), a proximal end (bottom end in Fig. 1), wherein the outer wall of the main body defines an outer circumference ([0024]); at least one distal member (see annotated figure below, wherein since the claim only requires at a minimum a single distal member, the Examiner is interpreting the specifically labeled arm 30 as the claimed distal member and the remaining arms are not being considered or interpreted as a distal member) coupled to and extending from the distal end of the main body and having an outer end (Fig. 1); a proximal member (see annotated figure below, wherein since the claim only requires at a minimum a single proximal member, the Examiner is interpreting the specifically labeled arm 35 as the claimed proximal member and the remaining arms are not being considered or interpreted as a proximal member) coupled to and extending from a portion of the outer circumference of the outer wall and having an outer end, wherein the portion of the outer circumference of the outer wall that the proximal member extends from occupies an arc length of the outer circumference that is less than 25% of the outer circumference (Figs. 1 and 5; it can be seen that the arms are approximately evenly spaced about the circumference, therefore a single arm occupies approximately 1/6 of the circumference (see annotated double headed arrow around circumference in figure below), or in other words, approximately 16.67% of the outer circumference, therefore meeting the claimed limitations of less than 25%); an undeployed state (Fig. 6C, since the tube is not fully deployed in this state yet, Fig. 6C will be interpreted as the undeployed state) where the outer ends of the at least one distal member is located at an undeployed position relative to the outer wall of the main body (located at 0 degrees relative to the outer wall) and the outer end of the proximal member is located at an undeployed position relative to the outer wall of the main body (located 90 degrees relative to the outer wall); and a deployed state (Fig. 6F) configured to maintain an opening (530, 560) in an anatomical structure (510, 520) and where the outer ends of the at least one distal member (30) is located at a deployed position relative to the outer wall of the main body (located radially outward) and where the outer end of the proximal member (35) is located at a deployed position relative to the outer wall of the main body (located 90 degrees); and wherein the outer end of the distal member is located at a greater distance outwardly from the central axis in the deployed position (Fig. 6F) than in the undeployed position (Fig. 6C) and the outer end of the proximal member is unchanged from the undeployed position (Fig. 6C) to the deployed position (Fig. 6F; located 90 degrees relative to the central axis in both positions).

    PNG
    media_image1.png
    585
    723
    media_image1.png
    Greyscale

Claim 29.  The ventilation tube of claim 28, wherein the inner wall (45) defines an inner circumference of the main body (Fig. 1; [0024]).  
Claim 30.  The ventilation tube of claim 29, wherein the outer end of the at least one distal member (30) is located outwardly from the central axis and the inner circumference of the main body in the undeployed position (the inner circumference is defined by the wall of graft 45 placed on the interior of portion 15, therefore the ends outer ends of the distal member (30) is located outward of the inner surface of graft 45 in the undeployed position).  
Claim 31.  The ventilation tube of claim 28, wherein the outer end of the at least one distal member (30) is located outwardly from the central axis and the outer circumference of the main body in the deployed position (Fig. 6F; [0048], [0049]).  
Claim 32.  The ventilation tube of claim 28, wherein the outer end of the proximal member (35) is located outwardly from the central axis and the outer circumference of the main body in the undeployed position (Fig. 6C) and in the deployed position (Fig. 6F; the outer end is located 90 degrees relative to the central axis and the outer circumference in both positions).  
Claim 34. The ventilation tube of claim 28, wherein the ventilation tube comprises an elastically deformable material ([0024], [0027], [0030], e.g. Nitinol).  
Claim 35.  A device capable for use as a ventilation tube comprising: a hollow main body (15+45) having an inner wall (defined by graft 45) and an outer wall (defined by lattice 40 of portion 15) that are positioned about a central axis, a distal end (top side as seen in Fig. 1 and right side as seen in Figs. 6A-6F) and a proximal end (bottom side as seen in Fig. 1 and left side as seen in Figs. 6A-6F), wherein the outer wall of the main body defines an outer circumference; at least one distal member  (see annotated figure from claim 28, wherein since the claim only requires at a minimum a single distal member, the Examiner is interpreting the specifically labeled arm 30 as the claimed distal member and the remaining arms are not being considered or interpreted as a distal member) coupled to and extending from the distal end of the main body, each of the at least one distal member (in this case, only one distal arm 30 as annotated) having a free end; a proximal member (see annotated figure from claim 28, wherein since the claim only requires at a minimum a single proximal member, the Examiner is interpreting the specifically labeled arm 35 as the claimed proximal member and the remaining arms are not being considered or interpreted as a proximal member) coupled to and extending from the main body and having a free end; an undeployed state (Fig. 6C) where the free end of the proximal member is located a greater distance outwardly from the central axis and the outer circumference than the free end of each of the at least one distal member (in this case, only one distal arm 30 as annotated); and a deployed state (Fig. 6F) configured to maintain an opening (530, 560) in an anatomical structure (510, 520) and where the free end of each of the at least one distal member (in this case, only one distal arm 30 as annotated) changes in position relative to the outer wall from the undeployed state to the deployed state and where the free end of the proximal member remains unchanged in position relative to the outer wall from the undeployed state to the deployed state (the proximal arm 35 was already in a 90 degree state relative to the central axis in Fig. 6C and remains unchanged in Fig. 6F as still being 90 degrees relative to the central axis); wherein each of the at least one distal member (in this case, only one distal arm 30 as annotated) extends from an arc length of the outer circumference (see double headed annotated arrow in figure from claim 28); and wherein the proximal member extends from a second (see double headed annotated arrow in figure from claim 28) arc length of the outer circumference that is different from and does not intersect the arc length that each of the at least one distal member extends from (it can be seen in the annotated figure from claim 28 that the two arch lengths are approximately diametrically opposed to one another and therefore do not intersect along a longitudinal direction of the tube).  
Claim 36.  The ventilation tube of claim 35, wherein the free end of the at distal  member (in this case, only one distal member 30 as annotated) is located a greater distance outwardly from the central axis and the outer circumference in the deployed state (Fig. 6F, 90 degrees relative to central axis) than in the undeployed state (Fig. 6C, parallel to central axis).  
Claim 37.  The ventilation tube of claim 35, wherein the free end of the at least distal member (in this case, only one distal member 30 as annotated) in the deployed state is located outwardly from the outer circumference of the main body (Fig. 6F).  
Claim 38.  The ventilation tube of claim 35, wherein the free end of the proximal member (35) is located outwardly from the central axis and the outer circumference of the main body in the undeployed state (Fig. 6C, located 90 degrees relative to the central axis) and the deployed state (Fig. 6F; located 90 degrees relative to the central axis).  
Claim 39.  The ventilation tube of claim 35, wherein the second arc length (being interpreted as arc length of proximal member 35) of the outer circumference occupies less than 25% of the outer circumference (Figs. 1 and 5; it can be seen that the arms are approximately evenly spaced about the circumference, therefore a single arm occupies approximately 1/6 of the circumference (see annotated double headed arrow around circumference in figure from claim 28), or in other words, approximately 16.67% of the outer circumference, therefore meeting the claimed limitations of less than 25%)
Claim 40. The ventilation tube of claim 35, wherein the ventilation tube comprises an elastically deformable material ([0024], [0027], [0030], e.g. Nitinol).  
Claim 41. The ventilation tube of claim 21, wherein the outer wall width dimension and the outer circumference of the main body can remain substantially unchanged from the undeployed state to the deployed state.  Applicant has not claimed the delivery catheter or the sheath and how the tube must interact with the delivery catheter or sheath to achieve these unchanging dimension and circumference.  Instead, the claim is directed to only the ventilation tube alone.  Therefore, if a user used the tube of Wallace with another sheath that is the size of the tube of Wallace in its already expanded state, then the body would not change dimension or circumference between the deployed and undeployed state.  Applicant is reminded the claims are directed to an apparatus claim and not a method of use claim, therefore, the apparatus of Wallace can be used in a manner to meet the functional limitations of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771